DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 have been cancelled. Claims 18-40 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23, 31-32 and 40 recite the limitation “right value of an acquisition condition”. The term “right value” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is generally narrative, failing to conform with current U.S. practice. Examiner suggests further defining the term as a user preset value.
Claims 24-26, 32-39 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21, 27, 30-31, 36, 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto  (JP2016208854A).

Regarding claim 18, Matsumoto teaches a microscope system comprising: 
a storage portion that stores a model of computation, which receives one or more input signals to decide one or more output signals ([0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group.); and 
a processor that determines an acquisition condition of a second image based on a first image and an acquisition condition of the first image using the model of computation (Based on the image signal for each cell group imaged up to the N-th time, the image signal for each cell group after the N + 1-th time is estimated, and the exposure condition for high magnification imaging is determined based on the estimated image signal. [0080]), 
wherein the model of computation corresponds to a type of subject for acquiring an image (the exposure conditions for the plurality of imaging target ranges in the cell group for each cell group are based on the information of the cell group region. [0079]).

Regarding claim 19, Matsumoto teaches the microscope system of claim 18, wherein the processor determines the second image acquisition condition using the model of computation corresponding to the type of subject ([0085] Furthermore, the initialization function may be stored for each type of cells forming the cell group or for each culture condition. Since the degree of cell growth varies depending on the cell type or culture condition, an image of the cell group imaged at the (N + 1) th time is stored by previously storing the initialization function for each cell type or culture condition as described above).

Regarding claim 20, Matsumoto teaches the microscope system of claim 19, wherein the processor updates the model of computation using teaching data ([0082] For estimation of the image signals of the fourth and subsequent imagings, an approximate function f (t) is determined based on, for example, the average values a1 to a3 of the image signal values of the cell group, and based on the approximate function f (t) The fourth and subsequent image signals may be estimated.)

Regarding claim 21, Matsumoto teaches the microscope system of claim 20, wherein the processor updates the model of computation using teaching data corresponding to the type of subject ([0085] Furthermore, the initialization function may be stored for each type of cells forming the cell group or for each culture condition. Since the degree of cell growth varies depending on the cell type or culture condition, an image of the cell group imaged at the (N + 1) th time is stored by previously storing the initialization function for each cell type or culture condition as described above).

Regarding claim 27, Matsumoto teaches the microscope system of claim 18, wherein the acquisition condition of the second image includes a plurality of items (, each imaging target range is imaged under a plurality of exposure conditions to acquire a plurality of images, [0006])

Regarding claim 30, Matsumoto teaches a microscope system comprising: the microscope system of claim 18; an illumination optical system configured to illuminate an object with light emitted from a light source; a detection section configured to detect light from the object; and an image generation section configured to generate an image by employing the detected light ([0031] FIG. 2 is a view showing a schematic configuration of the imaging unit 10. As shown in FIG. As shown in FIG. 2, the imaging unit 10 has a white light source 11 that emits white light).

Regarding claim 31, Matsumoto teaches a microscope system comprising: 
a storage portion that stores a model of computation, which receives one or more input signals to determine one or more output signals ([0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group.); and 
a processor that determines an acquisition condition of a second image based on a first image and an acquisition condition of the first image using the model of computation and updates the model of computation using teaching data (Based on the image signal for each cell group imaged up to the N-th time, the image signal for each cell group after the N + 1-th time is estimated, and the exposure condition for high magnification imaging is determined based on the estimated image signal. [0080]),
wherein the teaching data includes a first teaching image and an acquisition condition of the first teaching image, a second teaching image and an acquisition condition of the second teaching image, and a right value of an acquisition condition (the exposure conditions for the plurality of imaging target ranges in the cell group for each cell group are based on the information of the cell group region. [0079]).

Regarding claim 36, Matsumoto teaches the microscope system of claim 31, wherein the acquisition condition of the second image includes a plurality of items (, each imaging target range is imaged under a plurality of exposure conditions to acquire a plurality of images, [0006])

Regarding claim 39, Matsumoto teaches a microscope system comprising: the microscope system of claim 31; an illumination optical system configured to illuminate an object with light emitted from a light source; a detection section configured to detect light from the object; and an image generation section configured to generate an image by employing the detected light ([0031] FIG. 2 is a view showing a schematic configuration of the imaging unit 10. As shown in FIG. As shown in FIG. 2, the imaging unit 10 has a white light source 11 that emits white light).

Regarding claim 40, Matsumoto teaches a microscope system comprising: 
a decision section configured to decide an acquisition condition of a second image based on a first image and an acquisition condition of the first image using a model of computation, which receives one or more input signal to decide one or more output signal, to ([0016] Further, in the image pickup apparatus according to the present invention, the exposure condition acquiring unit can determine the exposure condition based on a histogram of an image signal of a cell image of each cell group.); and 
an updating section configured to update the model of computation using teaching data (Based on the image signal for each cell group imaged up to the N-th time, the image signal for each cell group after the N + 1-th time is estimated, and the exposure condition for high magnification imaging is determined based on the estimated image signal. [0080]),
the teaching data including a first teaching image and an acquisition condition of the first teaching image, a second teaching image and an acquisition condition of the second teaching image, and a right value of an acquisition condition ([0084] Further, for the approximation function f (t), the initial setting function fa (t) is stored in advance in the exposure condition acquisition unit 24, and the initial setting function is acquired based on the phase difference image captured up to the Nth time. The approximation function f (t) may be obtained by changing fa (t). Specifically, for example, a quadratic function fa (t) = at 2 + bt + c is stored in advance as the initial setting function fa (t), and the coefficient a and the coefficient b are calculated based on the phase difference image captured up to N times.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26, 28-29, 32-35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Harada (US 20180240225 A1).

Regarding claim 22, Matsumoto teaches the microscope system of claim 20. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the teaching data includes a first teaching image and an acquisition condition of the first teaching image, a second teaching image and an acquisition condition of the second teaching image, and a right value of an acquisition condition (the parameters may be determined as f1=9, f2=5, n1=128, and n2=64. The parameters to be adjusted by performing the learning process of the estimation process parameter (S402) are W1, W2, W3, B1, B2, and B3. [0103]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Harada and apply them to Matsumoto. One would be motivated as such as to obtain a high quality image by removing a degradation factor from a degraded image caused by the higher throughput imaging condition (Harada: [0016]).

Regarding claim 23, Matsumoto in view of Harada teaches the microscope system of claim 22. Harada teaches wherein the right value of the acquisition condition is included in an acquisition condition under which the second teaching image was acquired ([0057] Then, the sample observation method includes the following step. In the step of acquiring the pair of images in the learning objective image acquisition step, an image captured by changing one or more imaging conditions from preset imaging conditions so as to obtain desired image quality is set as the degraded image). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 24, Matsumoto in view of Harada  teaches the microscope system of claim 22. Harada teaches wherein: the first image is used as the first teaching image; the acquisition condition of the first image is used as the acquisition condition of the first teaching image; the second image is used as the second teaching image; and the acquisition condition of the second image is used as the acquisition condition of the second teaching image (the parameters may be determined as f1=9, f2=5, n1=128, and n2=64. The parameters to be adjusted by performing the learning process of the estimation process parameter (S402) are W1, W2, W3, B1, B2, and B3. [0103]). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 25, Matsumoto in view of Harada  teaches the microscope system of claim 22. Harada teaches the processor generates the teaching images and selects the second teaching image from a plurality of images ([0017] A learning type high quality image estimation process is utilized, thereby enabling the high quality image to be output even under the higher throughput imaging condition. H). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 26, Matsumoto in view of Harada  teaches the microscope system of claim 25. Harada teaches wherein the processor decides the second teaching image based on a score representing a quality of the plurality of images ([0017] A learning type high quality image estimation process is utilized, thereby enabling the high quality image to be output even under the higher throughput imaging condition.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 28, Matsumoto teaches the microscope system of claim 18. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation is generated using machine learning (changing an imaging condition for the same site on the sample, learning a correspondence relationship between both of the images by using a machine learning technique, and estimating the high quality image when the degraded image is input to the device.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 29, Matsumoto teaches the microscope system of claim 18. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation includes a neural network ([0105] In an estimation process parameter updating process (S706), a general error back propagation method may be used in learning the neural network.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 32, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the right value of the acquisition condition is included in an acquisition condition under which the second teaching image was acquired (, an image captured by changing one or more imaging conditions from preset imaging conditions so as to obtain desired image quality [0057]). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 33, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein: the first image is used as the first teaching image; the acquisition condition of the first image is used as the acquisition condition of the first teaching image; the second image is used as the second teaching image; and the acquisition condition of the second image is used as the acquisition condition of the second teaching image (the parameters may be determined as f1=9, f2=5, n1=128, and n2=64. The parameters to be adjusted by performing the learning process of the estimation process parameter (S402) are W1, W2, W3, B1, B2, and B3. [0103]). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 34, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches the processor generates the teaching images and selects the second teaching image from a plurality of images ([0057] Then, the sample observation method includes the following step. In the step of acquiring the pair of images in the learning objective image acquisition step, an image captured by changing one or more imaging conditions from preset imaging conditions so as to obtain desired image quality is set as the degraded image).. The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 35, Matsumoto in view of Harada teaches the microscope system of claim 34. Harada teaches wherein the processor decides the second teaching image based on a score representing a quality of the plurality of images ([0017] A learning type high quality image estimation process is utilized, thereby enabling the high quality image to be output even under the higher throughput imaging condition.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 37, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation is generated using machine learning  (changing an imaging condition for the same site on the sample, learning a correspondence relationship between both of the images by using a machine learning technique, and estimating the high quality image when the degraded image is input to the device.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Regarding claim 38, Matsumoto teaches the microscope system of claim 31. Matsumoto does not explicitly teach the following limitations, however, in an analogous art, Harada teaches wherein the model of computation includes a neural network ([0105] In an estimation process parameter updating process (S706), a general error back propagation method may be used in learning the neural network.). The same motivation used to combine Matsumoto in view of Harada in claim 20 is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486